DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 9/27/2021.  Claims 2-5, 7-8, 13, and 16-21 have been cancelled.  Claims 14-15 have been withdrawn.  Claims 1 and 6 have been cancelled.

Response to Arguments
	The Holm/Corley/Shulmn rejection has been withdrawn in view of applicant’s amendment and remarks.

Rejoinder
Claim 1 is directed to an allowable product. 
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/15/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Kauffman on 11/16/2021 & 11/17/2021.
The application has been amended as follows: 
	In independent claim 1, line 1, delete “pad” and replace with --absorbent pad--.
	In independent claim 1, line 4, delete “pad” and replace with --absorbent pad--.
	In independent claim 1, line 5, delete “pad” and replace with --absorbent pad--.
	In independent claim 1, line 6, delete “pad” and replace with --absorbent pad--.
In independent claim 1, line 8, delete “3.0” and replace with --3.0N/2.5cm--.
	In independent claim 1, line 10, delete “pad for ” and replace with --absorbent pad for--.
	In independent claim 1, line 10, delete “pad to” and replace with --absorbent pad to--.

	In dependent claim 6, line 2, delete “pad” and replace with --absorbent pad--.
	In dependent claim 10, line 2, delete “pad” and replace with --absorbent pad--.
	In dependent claim 12, line 2, delete “pad” and replace with --absorbent pad--.
	In independent claim 14, line 1, delete “a wound dressing” and replace with --the wound dressing--.
	In independent claim 14, line 6, delete “opposed to the first major face” and replace with --comprised of absorbent material--.
	In independent claim 14, line 7, delete “pad” and replace with --absorbent pad--.
	In independent claim 14, line 9, delete “pad” and replace with --absorbent pad--.
	In independent claim 14, line 10, delete “pad” and replace with --absorbent pad--.
In independent claim 14, line 12, delete “0.1” and replace with --0.1N/2.5cm--.
	In independent claim 14, line 15, delete “pad” and replace with --absorbent pad--.
	In independent claim 14, line 16, delete “pad” and replace with --absorbent pad--.
In independent claim 14, line 18, delete “3.0” and replace with --3.0N/2.5cm--.
	In dependent claim 15, line 4, delete “pad” and replace with --absorbent pad--.

Allowable Subject Matter
Claims 1, 6, 9-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a wound dressing comprising a first layer of adhesive for adhering the backing layer to skin and the first adhesive has a peel strength of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cilento of U.S. Patent No. 4,773,408 discloses a wound dressing, Figure 1 illustrates adhesive strips (14) arranged in discontinuous pattern alternating with open space therebetween, column 2 lines 19-35.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786